DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/20 has been entered.

Response to Amendment
Claims 20-26, 28-40, 42-55, and 57-64 are pending in the application.  Claims 20, 35, 37, 46, and 58 have been amended.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 20-24 and 28-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bernstein et al. (US 2008/0097430 A1) (“Bernstein”) in view of Murray et al. (US 2002/0123805 A1) (“Murray”).
Regarding claims 20 and 29-33, Bernstein discloses (Figures 1A-6) a surgical method for repairing an anterior cruciate ligament (28) comprising: connecting a suture (50) to a femur (12) using a first anchor (64/68), the suture slidably passing through a first hole in the first anchor; connecting the suture to a tibia (14) using a second anchor (66/69), the suture passing through a second hole in the second anchor; adjustably coupling the first anchor to the second anchor Figures 3C, 3D, 4A, and 4B show that anchors 64 and 66 are adjustably disposed on tether 50 such that the free ends of the tether are tied over the anchors to limit the maximum distance between ACL tibial attachment site 32 and ACL femoral attachment site 30; paragraphs 0078-0080); and fastening the suture to establish a maximum distance between the first and second anchors (paragraph 0080).  However, Bernstein fails to disclose connecting the suture to a hydrophilic implant via threading the implant onto the suture.  Bernstein fails to disclose inserting the implant between the tibia and the femur and between the torn ends of the anterior cruciate ligament.  Bernstein fails to disclose that the implant comprises collagen and a platelet.
	In the same field of endeavor, Murray teaches a surgical method for repairing an anterior cruciate ligament comprising reapproximation of the ruptured ligament ends with sutures passed both through ligament and bone to stabilize the tissue (paragraph 0328).  Murray teaches connecting the suture to a provisional scaffold via threading the implant onto the suture such that it is placed between the tibia and the femur and 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Bernstein to include connecting the suture to a hydrophilic implant, comprising collagen and a platelet, via threading the implant onto the suture and inserting the implant between the tibia and the femur and between the torn ends of the anterior cruciate ligament, as taught by Murray.  This modification provides the potential advantages of regeneration over reconstruction including retention of the complex footprints of the human anterior cruciate ligament, preservation of the proprioceptive nerve endings within the anterior cruciate ligament tissue, less invasive surgery with no graft harvest required, and maintenance of the complex fascicular structure of the anterior cruciate ligament. Effective, minimally invasive, treatment of anterior cruciate ligament rupture would be particularly beneficial to women engaged in military training, as they are at an especially high risk for this injury (Murray, paragraph 0326).
Regarding claim 21, Bernstein in view of Murray teaches that the fastening step is achieved by tying the suture (Bernstein, paragraphs 0077, 0078, 0082).
Regarding claim 22, Bernstein in view of Murray the steps of drilling a hole (48) in the femur (Bernstein, Figures 3A and 3B) and passing the suture (50) through the hole in the femur (Bernstein, Figure 3C; paragraphs 0076-0077) prior to the step of 
Regarding claim 23, Bernstein in view of Murray teaches (Bernstein, Figure 5) that the step of connecting the suture (50) to the tibia (14) further comprises the step of placing the anchor (69) into the tibia.
Regarding claim 24, Bernstein in view of Murray teaches (Bernstein, Figures 3D, 4A-4C) that the step of connecting the suture (50) to the tibia (14) further comprises the step of locating the second anchor (66) on an outside surface of the tibia.
Regarding claim 28, Bernstein in view of Murray teaches (Bernstein, Figures 3D-5) that the first or second anchor is selected from the group consisting of a screw (68, 69), a barb, a helical anchor (68, 69), a staple, a clip, a snap, a rivet, and an endobutton (64, 66).
Regarding claim 34, Bernstein in view of Murray teaches that the surgical method is performed arthroscopically (Bernstein, paragraphs 0075, 0076, 0082).

Claims 35-38, 42-50, 52, 53, and 57-63 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bernstein et al. (US 2008/0097430 A1) (“Bernstein”) in view of Murray et al. (US 2002/0123805 A1) (“Murray”) and Evans et al. (US 2003/0236573 A1) (“Evans”).
Regarding claims 35 and 43-47, Bernstein discloses (Figures 1A-6) a surgical method for repairing tissue (28) located at a synovial joint (10), the method comprising: connecting a suture (50) to a first bone (12) using a first anchor (64/68), the suture slidably passing through a first hole in the first anchor, connecting the suture to a 
In the same field of endeavor, Murray teaches a surgical method for repairing an anterior cruciate ligament comprising reapproximation of the ruptured ligament ends with sutures passed both through ruptured ends of the ligament and bone to stabilize the tissue (paragraph 0328).  Murray teaches connecting the suture to a provisional scaffold (implantable material) via threading the implantable material onto the suture such that it is placed between the tibia and the femur and between the ruptured ends of the anterior cruciate ligament (paragraph 0326).  Murray teaches that the scaffold comprises a collagen sponge-like implant and a platelet (paragraphs 0381, 390, 392, 393) that facilitates anterior cruciate ligament regeneration of the ligament (paragraph 0328).

Bernstein in view of Murray teaches that the implantable material is formed of a collagen sponge-like material.  However, the combined teaching fails to explicitly teach that the implantable collagen sponge-like material is compressible and expandable.
Evans teaches (Figures 2A and 2B) an implantable material (14) in the form of a collagen sponge-like material (paragraph 0129) to repair or treat wounds in a variety of tissues, including ligaments (paragraph 0116).  Evans teaches that the implantable material is compressible and expandable (paragraph 0127).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the implantable material in the method taught by 
Regarding claim 36, Bernstein in view of Murray and Evans teaches the steps of drilling a hole (48) in the first bone (Bernstein, Figures 3A and 3B) and passing the suture (50) through the hole in the first bone (Bernstein, Figure 3C; paragraphs 0076-0077) prior to the step of connecting the suture to the second bone using the second anchor (Bernstein, Figure 3D; paragraph 0078).
Regarding claim 37, Bernstein in view of Murray and Evans teaches (Bernstein, Figure 5) that the step of connecting the suture (50) to the second bone (14) further comprises the step of placing the second anchor (69) into the second bone.
Regarding claim 38, Bernstein in view of Murray and Evans teaches (Bernstein, Figures 1A-6) that the repaired tissue is selected from the group consisting of, a ligament (28), anterior cruciate ligament (28), lateral collateral ligament (LCL), posterior cruciate ligament (PCL), medial collateral ligament (MCL), volar radiocarpal ligament, dorsal radiocarpal ligament, ulnar collateral ligament, radial collateral ligament.
Regarding claim 42, Bernstein in view of Murray and Evans teaches (Bernstein, Figures 3D-5) that the first or second anchor is selected from the group consisting of a screw (68, 69), a barb, a helical anchor (68, 69), a staple, a clip, a snap, a rivet, and an endobutton (64, 66).

Regarding claims 49, 50, and 58-62, Bernstein discloses (Figures 1A-6) a surgical method for repairing an anterior cruciate ligament (28) comprising the steps of: coupling a first anchor (64/68) to a femur (12); coupling a second anchor (66/69) to a tibia (14); adjustably coupling the first anchor to the second anchor comprising a suture (50; Figures 3C, 3D, 4A, and 4B show that anchors 64 and 66 are adjustably disposed on tether 50 such that the free ends of the tether are tied over the anchors to limit the maximum distance between ACL tibial attachment site 32 and ACL femoral attachment site 30; paragraphs 0078-0080); and fixing a maximum distance between the first and second anchors (paragraph 0080).  However, Bernstein fails to disclose coupling the first anchor and the second anchor to an implantable material that is compressible and expandable via threading the implantable material onto the suture and inserting the implantable material between the first bone and the second bone and between torn ends of the anterior cruciate ligament.  Bernstein fails to disclose that the implantable material comprises collagen and a platelet.  
In the same field of endeavor, Murray teaches a surgical method for repairing an anterior cruciate ligament comprising reapproximation of the ruptured ligament ends with sutures passed both through ruptured ends of the ligament and bone to stabilize the tissue (paragraph 0328).  Murray teaches coupling the suture to a provisional scaffold (implantable material) via threading the implantable material onto the suture such that it is placed between the tibia and the femur and between the ruptured ends of 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Bernstein to include coupling the suture to an implantable material, comprising collagen and a platelet, via threading the implantable material onto the suture and inserting the implant between the first bone and the second bone and between torn ends of the anterior cruciate ligament, as taught by Murray.  This modification provides the potential advantages of regeneration over reconstruction including retention of the complex footprints of the human anterior cruciate ligament, preservation of the proprioceptive nerve endings within the anterior cruciate ligament tissue, less invasive surgery with no graft harvest required, and maintenance of the complex fascicular structure of the anterior cruciate ligament. Effective, minimally invasive, treatment of anterior cruciate ligament rupture would be particularly beneficial to women engaged in military training, as they are at an especially high risk for this injury (Murray, paragraph 0326).
	Bernstein in view of Murray teaches that the implantable material is formed of a collagen sponge-like material.  However, the combined teaching fails to explicitly teach that the implantable collagen sponge-like material is compressible and expandable.
Evans teaches (Figures 2A and 2B) an implantable material (14) in the form of a collagen sponge-like material (paragraph 0129) to repair or treat wounds in a variety of 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the implantable material in the method taught by Bernstein in view of Murray to be compressible and expandable, as taught by Evans.  This modification would allow the implantable material to compress to a low profile for delivery and expand to a configuration suitable for treating the wound/defect in the tissue (Evans, paragraphs 0127 and 0128).
Regarding claim 52, Bernstein in view of Murray and Evans teaches the step of drilling a hole (48) in the femur (Bernstein, Figures 3A and 3B; paragraphs 0076-0077) prior to the step of coupling the second anchor to the tibia (Bernstein, Figure 3D; paragraph 0078).
Regarding claim 53, Bernstein in view of Murray and Evans teaches (Bernstein, Figure 5) the step of placing the anchor (69) in the tibia (14).
Regarding claim 57, Bernstein in view of Murray and Evans teaches (Bernstein, Figures 3D-5) that the first or second anchor is selected from the group consisting of a screw (68, 69), a barb, a helical anchor (68, 69), a staple, a clip, a snap, a rivet, and an endobutton (64, 66).
Regarding claim 63, Bernstein in view of Murray and Evans teaches that the surgical method is performed arthroscopically (Bernstein, paragraphs 0075, 0076, 0082).

Claim 25 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bernstein et al. (US 2008/0097430 A1) (“Bernstein”) in view of Murray et al. (US 2002/0123805 A1) (“Murray”) as applied to claim 20 above, and further in view of Graf (US 5,306,301) (“Graf”).
Regarding claim 25, Bernstein in view of Murray teaches the invention substantially as claimed. However, the combined teaching fails to teach that the first or the second anchor is bioabsorbable.
Graf teaches a surgical method for repairing an anterior cruciate ligament comprising anchors (12). Graf teaches that the anchors (12) are formed of a bioabsorbable material. A polymer such as polylactic acid is preferred for its slower absorption rate and therefore longer retention of structural integrity (Column 3, lines 49-62).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the first or second anchor to be formed of bioabsorbable polylactic acid, as taught by Graf. This modification would provide an anchor material with a slow absorption rate and therefore longer retention of structural integrity (Graf, Column 3, lines 49-62). Additionally, “it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice” In re Leshin, 125 USPQ 416.



Claims 39 and 55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bernstein et al. (US 2008/0097430 A1) (“Bernstein”) in view of Murray et al. (US 2002/0123805 A1) (“Murray”) and Evans et al. (US 2003/0236573 A1) (“Evans”) as applied to claims 35 and 49 respectively, above, and further in view of Graf (US 5,306,301) (“Graf”).
Regarding claims 39 and 55, Bernstein in view of Murray and Evans teaches the invention substantially as claimed. However, the combined teaching fails to teach that the first or the second anchor is bioabsorbable.
Graf teaches a surgical method for repairing an anterior cruciate ligament comprising anchors (12). Graf teaches that the anchors (12) are formed of a bioabsorbable material. A polymer such as polylactic acid is preferred for its slower absorption rate and therefore longer retention of structural integrity (Column 3, lines 49-62).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the first or second anchor to be formed of bioabsorbable polylactic acid, as taught by Graf. This modification would provide an anchor material with a slow absorption rate and therefore longer retention of structural integrity (Graf, Column 3, lines 49-62). Additionally, “it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice” In re Leshin, 125 USPQ 416.



Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bernstein et al. (US 2008/0097430 A1) (“Bernstein”) in view of Murray et al. (US 2002/0123805 A1) (“Murray”) as applied to claim 20 above, and further in view of Fallin et al. (US 2006/0190041 A1) (“Fallin”).
Regarding claim 26, Bernstein in view of Murray teaches the invention substantially as claimed. However, the combined teaching fails to teach that the suture is bioabsorbable.	
Fallin teaches (Figure 20) an anchor (310) and a suture (350) formed of bioabsorbable materials (paragraph 0140) that are absorbed by the body over time without causing discomfort or significant health risks.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the suture in the method taught by Bernstein in view of Murray to be made of bioabsorbable material, as taught by Fallin. This modification would provide a material that is absorbed by the body over time without causing discomfort and preventing significant health risks (Fallin, paragraph 0140). Additionally, “it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice” In re Leshin, 125 USPQ 416.




Claims 40, 51, and 54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bernstein et al. (US 2008/0097430 A1) (“Bernstein”) in view of Murray et al. (US 2002/0123805 A1) (“Murray”) and Evans et al. (US 2003/0236573 A1) (“Evans”) as applied to claims 35, 50, and 49 respectively, above, and further in view of Fallin et al. (US 2006/0190041 A1) (“Fallin”).
Regarding claim 40, Bernstein in view of Murray and Evans teaches the invention substantially as claimed. However, the combined teaching fails to teach that the suture is bioabsorbable.	
Fallin teaches (Figure 20) an anchor (310) and a suture (350) formed of bioabsorbable materials (paragraph 0140) that are absorbed by the body over time without causing discomfort or significant health risks.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the suture in the method taught by Bernstein in view of Murray and Evans to be made of bioabsorbable material, as taught by Fallin. This modification would provide a material that is absorbed by the body over time without causing discomfort and preventing significant health risks (Fallin, paragraph 0140). Additionally, “it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice” In re Leshin, 125 USPQ 416.
Regarding claim 51, Bernstein in view of Murray and Evans teaches the invention substantially as claimed. However, the combined teaching fails to teach that the suture is selected from the group consisting of polyglactin 910 sutures, absorbable sutures, polyester sutures, polydioxanone sutures and polypropylene sutures.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the suture taught by Bernstein in view of Murray and Evans to be made of bioabsorbable material, as taught by Fallin. This modification would provide a material that is absorbed by the body over time without causing discomfort and preventing significant health risks (Fallin, paragraph 0140). Additionally, “it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice” In re Leshin, 125 USPQ 416.
Regarding claim 54, Bernstein in view of Murray and Evans teaches that the step of coupling the first anchor to the second anchor comprises a suture (50). However, the combined teaching fails to teach that the suture is bioabsorbable.
Fallin teaches (Figure 20) an anchor (310) and a suture (350) formed of bioabsorbable materials (paragraph 0140) that are absorbed by the body over time without causing discomfort or significant health risks.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the suture taught by Bernstein in view of Murray and Evans to be made of bioabsorbable material, as taught by Fallin. This modification would provide a material that is absorbed by the body over time without causing discomfort and preventing significant health risks (Fallin, paragraph 0140). Additionally, “it has been held to be within the general skill of a worker in the art to select a known In re Leshin, 125 USPQ 416.

Claim 64 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bernstein et al. (US 2008/0097430 A1) (“Bernstein”) in view of Murray et al. (US 2002/0123805 A1) (“Murray”) and Evans et al. (US 2003/0236573 A1) (“Evans”) as applied to claim 35 above, and further in view of Stone et al. (US 5,370,662) (“Stone”).
Regarding claim 64, Bernstein in view of Murray and Evans teaches (Bernstein, Figure 5) a first anchor (68) and a second anchor (69) but fails to explicitly teach that the first anchor and the second anchor are threaded and further comprise an eyelet and a sharp tip.  However, in paragraph 0082, Bernstein discloses that the anchors may be any type of suture anchor for femoral/tibial fixation.  
Stone teaches (Figures 1-4) a suture anchor construction comprising an anchor (10) that is threaded (14) and further comprises an eyelet (18) and a sharp tip (Column 4, line 68 – Column 5, line 1).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the first anchor and the second anchor taught by Bernstein in view of Murray and Evans to be threaded and to comprise an eyelet and a sharp tip, as taught by Stone.  This modification would provide a self-tapping aspect to facilitate insertion of the anchors into a patient's bones at locations desired by the practitioner (Stone, Column 7, lines 29-40).  It would also provide a structure to receive and hold one or more sutures (Stone, Column 4, lines 30-40).

Response to Arguments
Applicant's arguments filed 10/14/20 have been fully considered but they are not persuasive.  The Applicant has argued (pages 9-11 of the response filed 10/14/20) that the prior art of record fails to disclose “adjustably coupling the first anchor to the second anchor” as claimed.  The Examiner respectfully disagrees with this argument.
Bernstein discloses (Figure 3C; paragraph 0077) that the suture (50) is passed from the anterior surface of tibia (14), through tibial tunnel (48), through knee joint (10), through femoral tunnel (46), and out anterior aspect of shaft (26) of femur (12).  In order to prevent the tibia (14) from being translated forward with respect to the femur (12), the suture is coupled to a femoral standard button (64, i.e., first anchor) and a tibial standard button (66, i.e., second anchor).  Bernstein discloses (Figures 3D-4C; paragraph 0078) that the uppermost free ends of suture (50) are tied over femoral standard button (64) followed by the lowermost free ends of suture (50) similarly tied over tibial standard button (66).  In order to get from Figure 3C to the configuration of 3D-4C, the anchors must be adjustable coupled via the suture.  The femoral standard button (first anchor) is coupled to the suture first and then secured by tying the uppermost free ends of the suture.  Coupling the tibial standard button (second anchor) to the suture and moving it to the position where it abuts the bone adjacent to the tibial tunnel (where it is subsequently secured by tying the lowermost free ends of the suture) requires adjusting the distance between the buttons along the suture.  Therefore, in order to properly secure the suture (50) to limit the maximum distance between ACL tibial attachment site (32) and ACL femoral attachment site (30), the anchors must be .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Zajac et al. (US 2012/0123474 A1) teaches (Figures 1-20) an analogous device/method comprising a pair of anchors that are adjustably coupled via a suture.  Zajac teaches that the anchors are adjustably coupled on the suture against bone adjacent to bone tunnels to adjust the tension between the anchors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641.  The examiner can normally be reached on M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/C.D.K/Examiner, Art Unit 3771      

/DIANE D YABUT/Primary Examiner, Art Unit 3771